HOFFMAN, Presiding Judge.
I must dissent from the majority's decision in the instant case. The majority would render it impossible for a defendant to obtain a judgment on the evidence in a negligence action absent the plaintiff's in-court admission of contributory negligence. Of course as the majority points out, the jury could disbelieve the witness; thus, it is quite possible that a directed verdict could never be granted a defendant in a negligence action.
Seldom is a judgment on the evidence the proper manner of deciding a negligence action. However, where the uncontradiet-ed evidence supports a finding that as a matter of law no reasonable man would have acted as the plaintiff did in this action, then a directed verdict is proper. Smith v. Diamond, (1981) Ind.App., 421 N.E.2d 1172; State v. Thompson, (1979) 179 Ind.App. 227, 385 N.E.2d 198. When ruling on a directed verdict the trial court views the evidence most favorable to the non-movant. Eagle Motor Lines, Inc. v. Galloway, (1981), Ind.App., 426 N.E.2d 1322. The trial court does not weigh the evidence or judge the credibility of witnesses. Haidri v. Egolf, (1982) Ind.App., 430 N.E.2d 429. Where the evidence is uncon-tradicted and is susceptible to but one inference in favor of the moving part, judgment on the evidence is properly granted. Kranda v. Houser-Norborg Medical Corp., (1981) Ind.App., 419 N.E.2d 1024, rehearing denied 424 N.E.2d 1064. When reviewing a trial court's ruling on a motion for judgment on the evidence, this Court views only the evidence favorable to the non-movant to determine whether there is any evidence or inference justifying submission of the claim to the jury. Johns v. New York Blower Co., (1982) Ind. App., 442 N.E.2d 382.
The majority's viewpoint that conflicting inferences arise from the evidence merely because the jury might disbelieve the testimony of a witness amounts to creative jurisprudence and is a misapplication of this Court's standard of review. Taken in a light most favorable to Jones, the uncon-tradicted evidence in the case at bar establishes that:
1) at the time of the accident it was a dark evening, heavy rain was falling, and the area was foggy;
2) Jones was wearing dark clothing;
3) Jones was deaf in one ear, the ear facing the direction from which Gleim was approaching;
4) Jones was wearing glasses and her vision was reduced due to the weather conditions so that she could see approximately 20-30 feet in front of her;1
5) Jones looked both directions along Douglas Street but observed no traffic approaching;
6) Gleim was driving west on Douglas Street with his lights on; 2
7) Jones began to run from the curb on the south side of Douglas Street and did not stop at the centerline to check the traffic again; and
8) Jones was crossing the street at the center of the block even though she was aware there was a crosswalk at the end of the block.
As stated by the majority Jones' conduct, crossing the street at the center of the block, violated a traffic statute and constituted prima facie evidence of Jones' negligence. This coupled with the uncontrovert-ed evidence recited above clearly establishes that no question exists as to Jones' contributory negligence. An individual whose vision is impaired by the weather and is deaf in one ear does not act reason*1021ably in crossing a street at the center of a block on a dark, rainy and foggy night. This is especially so when the relative safety of a crosswalk is near at hand and known to the party. The trial court did not err in granting judgment on the evidence for Gleim in the case at bar. For the reasons stated above I would affirm the trial court.

. Jones stated in a pre-trial deposition, which was used at trial, that she could only see about 8-10 feet. However, at trial she stated that she could barely see across the street, 20-30 feet. Since we must view the evidence in a light most favorable to Jones, the latter figures and testimony control.


. While the jury might disbelieve Gleim's testimony, there is no evidence conflicting his testimony including the testimony of Jones and Go-dines. Consequently this must be considered a fact as this Court is barred from weighing the evidence or judging the credibility of witnesses.